UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 00-6081



In Re: MAURICE CORTEZ PROCTOR,

                                                          Petitioner.




                 On Petition for Writ of Mandamus.
                    (CR-85-547-Y, CA-99-1191-Y)


Submitted:   February 24, 2000               Decided:   March 6, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Maurice Cortez Proctor, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Maurice Cortez Proctor brought this petition for writ of man-

damus requesting this court to order the district court to enter-

tain and hear his motion pursuant to Federal Rule of Civil Pro-

cedure 60(b), in which he seeks to vacate his judgment and sentence

and to be resentenced.   The district court construed the motion as

one pursuant to 28 U.S.C.A. § 2255 (West Supp. 1999), and dismissed

it without prejudice to Proctor’s ability to move in the court of

appeals for authorization to file a successive § 2255 motion.   See

28 U.S.C.A. § 2244 (West 1994 & Supp. 1999).

     Proctor has not met his burden of showing that he has “no

other adequate means to attain the relief he desires” and that his

right to such relief is “clear and indisputable.” See Allied Chem.

Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).   Proctor could have

noted an appeal from the district court’s order, see In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979) (mandamus not a

substitute for appeal), or he could file a motion in this court

seeking authorization to file a successive § 2255 motion.    There-

fore, although we grant leave to proceed in forma pauperis, we deny

the petition for writ of mandamus.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.

                                                    PETITION DENIED


                                 2